Order, Supreme Court, New York County (Franklin Weissberg, J.), entered on or about November 5, 1999, which, in an action to foreclose on mechanic’s liens filed against, inter alia, the condominium units owned by the individual defendants, granted the individual defendants’ motion for summary judgment dismissing the complaint as against them, and denied plaintiff’s cross motion to amend its complaint, unanimously affirmed, without costs.
Plaintiff’s mechanic’s liens terminated when the notices of pendency that it filed in conjunction with its commencement of this action to foreclose on the liens expired after three years without any extension of such notices having been obtained (Lien Law §§ 17, 19 [2]; CPLR 6513, 6514 [a]; see, e.g., Luzon v Perlman, 255 AD2d 162; L & M Plumbing v Decker, 219 AD2d 619, lv denied 87 NY2d 806). In response to plaintiffs request, we hold that plaintiff may not commence a new action under CPLR 205, and raise the same claims against the individual defendants as are raised herein (first cause of action) because the IAS Court’s summary judgment decision constituted a “final judgment upon the merits” as concerned the individual defendants and, consequently, the first cause of action did not survive to permit a renewal of such cause of action. We have considered plaintiffs other arguments, including that it should have been granted leave to amend its complaint, and find them to be unavailing. Concur — Rosenberger, J. P., Andrias, Wallach, Lerner and Buckley, JJ.